Order entered July 24, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00787-CV

                     IN RE WILLIAM CLIFFORD BUTLER, Relator

                Original Proceeding from the 292nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F92-20707 SV

                                             ORDER
                      Before Justices Lang-Miers, Fillmore, and Stoddart

       Based on the Court’s opinion of this date, we DISMISS relator’s July 9, 2018 petition for

writ of mandamus for want of jurisdiction.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE